Citation Nr: 1012341	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  04-19 416	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hemorrhoids.

2.  Entitlement to an initial rating higher than 10 percent 
for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel



INTRODUCTION

The Veteran served on active duty from September 1982 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the  
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that granted service connection 
for a lumbar spine disability and awarded a 10 percent 
disability rating, and granted noncompensable service 
connection for hemorrhoids, each effective October 1, 2002.

In March 2008, the Board remanded the claims for additional 
development.  At the time of that remand, the issues on 
appeal included the issue of entitlement to service 
connection for a right knee disability.  That issue has 
since been granted in full, and is no longer in appellate 
status.  Accordingly, the Board will limit its discussion to 
the two issues captioned above.

In August 2009, jurisdiction of the Veteran's claim was 
transferred to the RO in Waco, Texas.

The issue of entitlement to a higher initial rating for a 
lumbar spine disability is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC., and is 
discussed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The Veteran underwent a hemorrhoidectomy in May 2002.  
Since the surgery, he has not had a recurrence of 
hemorrhoids.  His disability, post-operatively, is 
manifested by discomfort.  Throughout the pendency of the 
appeal, there has been no evidence that his hemorrhoids are 
large or thrombotic, or irreducible with excessive redundant 
tissue evidencing frequent recurrences.

2.  The Veteran's lumbar spine disability is manifested by 
slight limitation of motion with flexion limited to 65 
degrees without loss of lateral flexion, incapacitating 
episodes or additional limitation of motion due to 
functional factors.

3.  The Veteran has mild incomplete paralysis of the sciatic 
nerve on the right without any neurologic impairment on the 
left.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336 
(2009).   

2.  The criteria for a rating of 10 percent for the 
orthopedica manifestations and 10 percent rating for the 
neurologic manifestations of a lumbar spine disability have 
been met since October 1, 2002.  38 U.S.C.A. § 1155, 5107; 
38 C.F.R. §§ 3.321, 4.71a, DC 5243, 5292, 5293, 5295 (2003 & 
2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The appeal arises from the Veteran's disagreement with the 
initial ratings assigned following the grants of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the Veteran in 
this case.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's service treatment records and private 
treatment records, and afforded him examinations with 
respect to these claims in July 2009.  There is no evidence 
that there has been a change in the service-connected 
disabilities since the last examination.  Accordingly, a 
remand for more recent examinations are not necessary.  
38 C.F.R. § 3.327(a) (2009).   

The July 2009 reports of VA examination are thorough and 
supported by the outpatient treatment records.  The 
examinations in this case are thus adequate bases upon which 
to base a decision.  In its prior remand the Board asked the 
examiner to identify the nerves involved and specify the 
severity of associated disability.  The examiner identified 
neurologic abnormality and the severity of specific 
findings, but did not identify the nerve or provide an 
overall opinion.  The Board is rating the disability on the 
basis of the sciatic nerve, which provides the highest 
possible ratings under the rating schedule.  38 C.F.R. 
§ 4.124a (2009).  

The Veteran has not indicated that he has received any post-
service treatment for hemorrhoids and there is no other 
evidence of such treatment.  His service treatment records 
are of record.  The Board thus concludes that there are no 
additional treatment records outstanding.  

The Board finds these actions have satisfied VA's duty to 
assist and that no additional assistance is required.  Smith 
v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

Initial Ratings

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in 
VA's Schedule for Rating Disabilities, which is based, as 
far as practically can be determined, on average impairment 
in earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2009).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 
111 (2008).

A.  Hemorrhoids

The Veteran's hemorrhoid disability is rated as 
noncompensably disabling under DC 7336.  Diagnostic Code 
7336 provides for a 0 percent rating where there are mild or 
moderate hemorrhoids.  A 10 percent rating is warranted when 
there is evidence of large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences.  A maximum 20 percent rating is 
assigned when there is evidence of hemorrhoids with 
persistent bleeding and secondary anemia, or hemorrhoids 
with fissures.  38 C.F.R. § 4.114, DC 7336.

The Veteran's service treatment records show that he was 
initially assessed with hematochezia of uncertain etiology 
in August 1988, after he complained of experiencing drops of 
blood with bowel movements for the past two days.  His 
history was noted to be positive for hemorrhoids, but 
negative for a previous history of similar bleeding 
episodes.  Physical examination revealed no evidence of 
fissures or hemorrhoids.

In December 2001, the Veteran sought treatment for swollen, 
tender, and bleeding hemorrhoids.  He stated that it hurt to 
walk and sit.  Rectal examination revealed 6 1-2 cm 
hemorrhoids with bleeding and extreme tenderness to 
palpation.  The assessment was chronic hemorrhoids.  He was 
referred for surgical consultation.

On surgical consultation later that month, the Veteran 
reported chronic perianal discomfort and blood on the toilet 
paper.  Physical examination revealed external hemorrhoids.  
He was scheduled for a colonoscopy.  In January 2002 a 
colonoscopy and barium enema were negative.

The Veteran was next treated for hemorrhoids in February 
2002.  He complained of passing red blood with bowel 
movements.  He denied constipation or hard stools.   

In March 2002, the Veteran underwent a hemorrhoidectomy.  
The surgery, however, did not address the most significant, 
grade IV, hemorrhoids present, secondary to concern for 
stenosis.  

The Veteran underwent examination in April 2002, in 
conjunction with his retirement from active duty.  Physical 
examination revealed several small external hemorrhoids and 
normal sphincter tone.

In May 2002, the Veteran underwent a stapled 
hemorrhoidectomy that removed all remaining hemorrhoids.

There are no post-service clinical records pertaining to 
treatment for hemorrhoids.  In July 2009, however, the 
Veteran underwent VA examination in conjunction with his 
claim of entitlement to an initial compensable rating for 
hemorrhoids.

At the time of the July 2009 examination, the Veteran stated 
that since his in-service hemorrhoidectomies, he had had 
more than one bowel movement per day.  He had not, however, 
experienced any recurrences of hemorrhoids.  He currently 
received no treatment for hemorrhoids.  He denied currently 
experiencing rectal bleeding, anal itching, burning, 
diarrhea, difficulty passing stool, pain, tenesmus, or 
swelling.  He also denied experiencing fecal incontinence 
and perianal discharge.  

Physical examination revealed no hemorrhoids.  Anal or 
rectal strictures were not present, and there was no 
sphincter impairment, or evidence of rectal prolapse.  The 
Veteran denied losing any time from work as a result of 
hemorrhoids in the past year.

The diagnosis was hemorrhoids, resolved.  There were no 
significant effects on his occupational functioning, or his 
activities of daily living, as a result of hemorrhoids.

In his September 2003 notice of disagreement, the Veteran 
stated that he disagreed with the assignment of a 0 percent 
rating for his hemorrhoid disability because it did not take 
into account the severity of his disorder during service.  
He described considerable discomfort from hemorrhoids in his 
work as a bandsman.  He noted that at the time of his 
hemorrhoidectomies, he had been informed that his condition 
was severe.  The severity of his disorder was exemplified by 
the need for two surgeries to remove the hemorrhoids.  As a 
result of the second surgery, he had bowel movements 3-6 
times per day, and continued to experience discomfort.  

As the Veteran has pointed out, the service treatment 
records show significant findings and complaints regard ing 
hemorrhoids during service.  This history is relevant to the 
initial rating; Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 
2009).  The disability; however, is being evaluated on the 
basis of its severity during the period since the effective 
date of service connection, i.e. since service.  Fenderson.  
Because the Veteran's active service predates the appeal 
period, the in-service clinical records pertaining to 
treatment for hemorrhoids, while relevant, do not outwheigh 
the evidence during the period since service. 

Records dated within the appeal period do not demonstrate 
that the Veteran has large, irreducible hemorrhoids with 
excessive redundant tissue.  Additionally, there is no 
suggestion in the evidence of record that the Veteran has 
become anemic due to persistent hemorrhoidal bleeding.  The 
evidence shows that although the Veteran has continued to 
experience discomfort, he has not had a recurrence of his 
hemorrhoids since the in-service hemorrhoidectomies.  

The Veteran has not reported any specific episodes of 
hemorrhoids since service, the examination report shows no 
hemorrhoids and there has apparently been no post-service 
treatment.  Accordingly, the weight of the evidence is 
against a finding that the service-connected hemorrhoid 
disorder has approximated the criteria for a compensable 
rating under DC 7336 at any time since the effective date of 
service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.  Therefore, he is not entitled to an initial 
compensable rating for his hemorrhoid disorder.  38 C.F.R. § 
4.114, DC 7336.  

The Board has considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for Veteran's back disability, 
but findings supporting a rating in excess of 10 percent 
have not been documented.  In addition, it has not been 
shown that the service-connected back disability has 
required frequent periods of hospitalization or has produced 
marked interference with the Veteran's employment.  For 
these reasons, the Board finds that referral for 
consideration of the assignment of an extraschedular rating 
is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that during the pendency 
of this claim, the Veteran's lumbar spine disability has not 
warranted a rating higher than 10 percent.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Lumbar Spine Disability

The Veteran was provided a 10 percent rating for his back 
disability under the former provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Effective September 23, 2002, the provisions of Diagnostic 
Code 5293 were provided that intervertebral disc syndrome 
(preoperatively or postoperatively) was evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (2009) 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least one week, but less than 2 weeks, during the past 12 
months a 10 percent rating will be assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 
months, a 20 percent rating is warranted. Incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

Under DC 5292, "incapacitating episodes" were defined as 
periods of physician prescribed bed rest.  Id.

Prior to September 26, 2003, Diagnostic Code 5292 provided 
that slight limitation of motion in the lumbar spine 
warranted a 10 percent evaluation.  Moderate limitation of 
motion of the lumbar spine warranted a 20 percent rating and 
a 40 percent rating was warranted for severe limitation of 
the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).

Prior to September 26, 2003, Diagnostic Code 5295 provided a 
maximum disability rating of 40 percent for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with Osseo- arthritic changes, or narrowing or irregularity 
of joint space, or some of the above with abnormal mobility 
on forced motion.  A 20 percent rating was provided when 
there was loss of lateral spinal motion in a standing 
position; and a 10 percent rating was awarded for 
characteristic pain on motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

The newest rating criteria, effective September 26, 2003, 
provide for rating the veteran's low back disability under 
criteria contained in the General Rating Formula for 
Diseases and Injuries of the Spine as follows:

(For diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the 
Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes): With or without symptoms such 
as pain (whether or not it radiates), 
stiffness, or aching in the area of the 
spine affected by residuals of injury or 
disease.  Under the revised criteria a 
100 percent scheduler evaluation is 
assigned if there is unfavorable 
ankylosis of the entire spine.  A 50 
percent rating is assigned if there is 
unfavorable ankylosis of the entire 
thoracolumbar spine.  A 40 percent 
rating is assigned if there is 
unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation. The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees. The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).

The September 26, 2003 changes left intact the criteria for 
rating intervertebral disc disease, but renumbered the 
diagnostic code for that disability from 5293 to 5243.

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the 
statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, 
VA must determine whether applying the new provision to 
claims that were pending when it took effect would produce 
genuinely "retroactive effects."  If applying the new 
provision would produce such "retroactive effects," VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce "retroactive 
effects," VA ordinarily must apply the new provision.  A new 
law or regulation has prohibited "retroactive effects" if it 
is less favorable to a claimant than the old law or 
regulation; while a liberalizing law or regulation does not 
have "retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  
Second, if it is more favorable, the Board must, subsequent 
to the effective date of the liberalizing law under 
38 U.S.C. § 5110(g), apply the more favorable provision to 
the facts of the case, unless the claimant would be 
prejudiced by the Board's actions in addressing the revised 
regulation in the first instance.  Third, the Board must 
determine whether the appellant would have received a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation, including for 
the periods both prior to and after the effective date of 
the change in law.  VAOPGCPREC 3-2000 (2000); 65 Fed. Reg.  
33422(2000) 

The Federal Ciruit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations." Princess Cruises v. United States, 
397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule 
or regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

The changes in the rating criteria for back disabilities 
have no discernable retroactive effects, and will be applied 
in this decision as of their effective date.  The old rating 
criterai will be applied for the entire period of the 
appeal.

Background

The service treatment records show that the Veteran was 
initially complained of radiating back pain in March 1996.  
A neurologic examination was described as normal.  The 
Veteran had 80 degrees of flexion and 15 degrees of 
extension.  A CT scan in April 1996, showed a central 
bulging disc at L3-L4.  He continued to be seen for 
complaints of low back pain throughout the remainder of his 
service.  Straight leg raising and Lasegue's signs were 
positive on one occasion in March 1998, but on subsequent 
testing these tests were negative.  

He underwen an examination in August 1999 in connection with 
his request for a change in his profile from "P2" to "P3".  
He was found to have forward flexion to 70 degrees, and 
extension to 25 degrees.  A neurologic examination was 
described as normal and the examiner found no focal 
neurologic deficits.  The Achilles reflexes were absent, but 
this was felt to most likely be attributable to early 
alchoholic peripheral neuropathy.  Muscle spasm was noted 
during an exacerbation in February 2001. 

On examination for retirement from service in April 2002, 
there was an unspecified reduction in back flexion, but a 
neurologic evaluation was normal.  

In June 2002, a private physician reported mild tenderness 
over the Veteran's lower back with negative straight leg 
raising and normal motor and sensory function in the lower 
extremities.  An MRI of the lumbar spine showed disc 
degeneration and mild protrusion at L2-L3, and L3-L4.  The 
physician reported that this appeared to be stabilized 
without provoking symptoms.

In his March 2004 notice of disagreement, the Veteran 
reported that he could not sleep for more than 5 hours 
without severe back pain.  His back had "gone out" 9 or 10 
times in the past year and that on the last occasion he had 
been immobilized for 8 weeks.  During these episodes he was 
completely incapacitated and and working, bathing, dressing, 
or driving were impossible.  He did not seek treatment 
during these episodes due to the difficulties of obtaining a 
same day appointment and the discomforts of going to an 
emergency room in Korea, where he lived.

At the July 2009 VA examination, the Veteran reported that 
his back "went out" twice per year.  Flare ups of back 
disability occurred every 5 to 6 months and lasted 2 to 4 
weeks.  The Veteran reported no additional limitation of 
motion during flare ups.  He also reported radiating pain, 
muscle spasm, radiation of pain, numbness and paresthesias 
and reported that his symptoms had gotten progressively 
worse sine the initial onset.

On physical examination there was no muscle spasm or 
atrophy.  Thoracolumbar flexion was to 65 degrees, extension 
was from 0 to 30 degrees, and lateral flexion was to 30 
degrees, bilaterally.  Rotation was to 30 degrees 
bilaterally.  The was no evidence of pain on motion and on 
additional loss of motion on three repetitions.

Muscle strength was 5/5 in the lower extremities, except in 
the service connected right knee, where it was 4/5.  Deep 
tendon reflexes were intact and symmetrical.  Sensory 
examination was normal in the left lower extremity, but was 
1/2 in vibratory and light touch testing on the right.  
Straight leg raising was normal.

The Veteran had not lost any time from his work as a self 
employed musician.  It was estimated that the back 
disability would cause mild impairment in the ability to 
exercise and play sports, but did not hinder activities of 
daily living.

Analysis

Under DC 5292, a higher rating would require moderate 
limitation of motion.  The VA examination showed that he 
almost two thirds of normal flexion and no loss of motio in 
other planes.  Functional factors did not cause additional 
limitation of motion.  These findings are consistent with 
those reported in the service treatment records and are also 
consistent with the June 2002 report of the private 
physician, who found only a mild disability.

While the Veteran reported, in his notice of disagreement, 
that he had more severe limitation of motion during flare-
ups, he did not report such limitation on the subsequent VA 
examination or in the earlier treatment records.  The Board 
has considered the possibility that the disability was worse 
at the time of the 2004 notice of disagreement than it was 
in 2009, but in 2009 the Veteran reported that the 
disability had gotten progressively worse since its 
inception.

Given the clinical findings and the Veteran's reports before 
and after the 2004 notice of disagreement, the Board finds 
that the 2004 notice of disagreement is of little probative 
value and that the clinical records, showing no more tham 
slight limitation of motion, provide a more accurate picture 
of the Veteran's disability.

The most probative evidence shows no more than slight 
limitation of motio at any time during the appeal period.  
These findings would not warrant a higher initial rating for 
limitation of motion under the new General Formula for 
Rating Disease and Injuries of the Spine, because the 
Veteran has more than 60 degrees of flexion, and a combined 
range of motion well in excess of 120 degrees.  

A higher rating is also not warranted under DC 5295.  While 
the Veteran has reported muscle spasm, this has not been 
found on clinical evaluations since 2002.  The clinical 
findings are more probative, because the examiners are 
medical professionals trained to identify muscle spasm, and 
it would be expected that if the Veteran had muscle spasm, 
it would be apparent on examination.  The 2009 examination 
also shows no loss of lateral spinal motion and there is no 
other evidence of such loss.  Separate rating under DC 5292 
and 5295 would constitute prohibited pyramiding, because 
both codes provide for compensation based on limitation of 
motion.  38 C.F.R. § 4.14 (2009).  

A higher rating is also not possible on the basis of 
incapacitating episodes.  Although the Veteran has reported 
episodes where he has felt the need for bed rest, there is 
no evidence of bed rest prescribed by a physician.  The July 
2009 examination report notes that there have been no 
incapacitating episodes and the Veteran's notice of 
disagreement indicates that he had not consulted with 
physicians during the exacerbations of his back disability.

The record does show that the Veteran has diminished 
sensation on the right, and that he has reported radiating 
pain.  Diagnostic studies have documented disc disease 
consistent with those findings.  Under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520, a 10 percent rating is warranted for 
mild incomplete paralysis of the sciatic nerve.  The 
decreased sensation and complaints of radiating pain are 
indicative of milt incomplete paralysis of that nerve.  As 
such, a 10 percent rating is warranted.

The next higher rating would require moderate incomplete 
paralysis.  The findings are entirely sensory, and the 
Veteran's impairment has been described by private and VA 
examiners as mild.  This record does not support a finding 
that the disability on the right is more than mild.

Although the Veteran's complaints could be read as reporting 
neurologic impairment involving the left leg, but there have 
been no clinical findings involving that extremity and the 
weight of the evidence is against finding neurologic 
impairment involving the left leg.

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this 
case the Veteran's disability consists of pain, neurologic 
manifestations and limitation of motion.  As discussed above 
these manifestations are contemplated by the rating 
schedule.

Total disability rating 
based on individual unemployability (TDIU).

TDIU is an element of all appeals of an initial rating.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted 
where a Veteran's service connected disabilities are rated 
less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  
38 C.F.R. § 4.16 (2009). 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

In this case the Veteran has not alleged that his service-
connected disabilities prevent him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  

While the Veteran's service-connected disabilities have an 
impact on his functional capacity, he has not contended, and 
the evidence of record does not demonstrate, that his 
service-connected disabilities either singly or jointly 
prohibit him from obtaining or maintaining all gainful 
employment for which his education and occupational 
experience would otherwise qualify him.  At the time of the 
July 2009 VA examinations, the Veteran stated that he was 
currently self-employed as a musician, and that he had not 
lost any time from work as a result of his disabilities in 
the past 12 months.  Accordingly, the Board concludes that 
the Veteran in this case has not raised a claim of 
entitlement to a TDIU rating and that referral for a TDIU 
rating is therefore not warranted.


ORDER

An initial compensable disability rating for hemorrhoids is 
denied.

A higher initial rating, consisting of 10 percent for 
orthopedic manifestations and 10 percent for neurologic 
manifestations, for a lumbar spine disability is granted, 
effective October 1, 2002.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


